Citation Nr: 0615433	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-33 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to July 16, 2003, 
for the assignment of a 30 percent evaluation for cold 
weather injury to the left foot.

2.  Entitlement to an effective date prior to July 16, 2003, 
for the assignment of a 30 percent evaluation for cold 
weather injury to the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
December 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The Board observes that an April 1991 rating decision reduced 
the veteran's 30 percent evaluation for bilateral pes planus 
to 10 percent.  In the veteran's September 2003 notice of 
disagreement and October 2003 statement, he argues that such 
reduction was improper.  Therefore, the issue of the 
propriety of such reduction is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The September 2003 rating decision on appeal granted an 
increased evaluation of 30 percent for cold weather injury of 
the left foot and granted a separate evaluation of 30 percent 
for cold weather injury of the right foot.  Both 30 percent 
evaluations were made effective July 16, 2003, the date of 
receipt of the veteran's claim for an increased rating for 
his bilateral foot condition.  Thereafter, the veteran 
appealed the propriety of the assigned effective date for 
both 30 percent evaluations.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to the claim now before the Board.  
This law provides that VA is required to provide notice of 
the VCAA to a claimant as required by 38 U.S.C.A. §§ 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  

The Board notes that effective date claims are generally 
considered to be "downstream" issues from the original 
grant of service connection.  VA's General Counsel issued an 
advisory opinion holding that separate notice of the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  However, in the instant 
case, the veteran was never provided with a letter advising 
him of the above-required VCAA elements in connection with 
his increased rating claim.  Therefore, a remand is necessary 
to provide the veteran with adequate VCAA notification 
pertinent to his effective date claim.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Also, determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).  

In the veteran's July 2003 claim for an increased rating, he 
indicated that he was currently receiving treatment at the 
Detroit VA Medical Center and requested that the RO obtain 
such records in connection with his claim.  Also, in an 
October 2003 statement, the veteran references the fact that 
he had been complaining of his cold weather injuries to both 
feet for many years.  He indicated that such complaints were 
demonstrated in VA medical records.  The Board observes that 
these records are not associated with the claims file.  

VA has a duty to request all available and relevant records 
from federal agencies, including VA medical records.  See 38 
C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  It is 
thus necessary that the outstanding VA records described 
above be obtained for consideration in connection with the 
veteran's appeal.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.157(b)(1), 3.400(o)(2).

Accordingly, the case is REMANDED for the following action:

1.  All notification and development 
action required by the VCAA, to include 
the elements articulated by the Court in 
Pelegrini, supra, and Dingess, supra, 
should be completed.  Such action should 
include informing the veteran of the type 
of evidence needed to support his 
effective date claim, informing him 
whether he or VA is responsible for 
obtaining such evidence, and requesting 
that he submit all relevant evidence in 
his possession.

2.  Appropriate steps should be taken to 
obtain identified records from the Detroit 
VA Medical Center.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
it is determined that the records sought 
do not exist or that further efforts to 
obtain those records would be futile. 

3.  After completing the above, the 
veteran's claims of entitlement to earlier 
effective dates should be readjudicated, 
based on the entirety of the evidence, 
with consideration of 38 U.S.C.A. § 5110 
and 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2).  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





